Citation Nr: 1550255	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran had active service from August 1940 to July 1943.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disabilities do not render him in need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance have not been met.  38 C.F.R. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS

The Veteran appeals the denial of special monthly compensation based on aid and attendance.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 
It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance is not warranted.  To that end, the Veteran is service connected for depressive neurosis rated as 100 percent disabling and chronic otitis media (ear infection) rated as noncompensable.  He is unable to live alone and has been admitted to a nursing home for his care.  He maintains the he requires total assistance with activities of daily living, ambulation, meals, medications, toileting and diabetes management.  The evidence shows that he has functional restrictions and difficulty with ambulation due to nonservice-connected disabilities.  

Although the Veteran is unable to care for himself and is in need of aid and assistance, the evidence establishes that his service connected depressive neurosis and chronic otitis media are not the cause of such need.  There is nothing in the record which establishes that he needs regular aid and attendance due to his service connected disabilities.  Rather, it is indicated that his need for aid and attendance is due to non-service connected disabilities to include his upper and lower extremity impairments.  

During the June 2012 aid and attendance examination, the Veteran was shown to have several non-service connected disabilities to include sepsis, hypertension, diabetes mellitus, tremor, chronic low back pain, chronic left shoulder pain, chronic knee pain, peptic ulcer disease, depression and malignant skin melanoma.  The examiner found that the Veteran required moderate assistance with feeding, total assistance with bathing and hygiene, and medication management.  It was noted that he was unable to ambulate independently.  The July 2012 VA aid and attendance examiner found that the Veteran's hearing impairment and medical fragility affected his ability to protect himself from the daily environment.  It was found that he was not permanently bedridden and that his best corrected vision was not 5/200 or worse in both eyes. 

In the July 2012 VA psychiatric examination, a diagnosis of dysthymic disorder which has been in remission since 1996 was rendered.  The VA examiner found that the Veteran has a mental condition but that his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiner found that the Veteran's depressive disorder (currently service connected for dysthymic disorder which is in the same general category as depressive disorders) is currently either in full sustained remission since at least 1998 or has been extremely well controlled by his current medication since
1998.  As there is no evidence of any symptoms of either dysthymic disorder or depressive disorder, the VA examiner found that the Veteran has no mental health symptoms related to those disorders which would inhibit him from protecting
himself from the hazards/dangers incident to his daily environment.  

Although it is shown that the Veteran is in need of aid and attendance, the evidence is against the claim.  The Veteran is certainly competent to report his limitations with daily living.  While it was determined that the veteran's service-connected hearing impairment does impact  his ability to protect himself in this daily environment, neither the lay nor medical evidence demonstrate that his service connected disabilities render him in need of aid and attendance.  Rather, the medical evidence shows that the Veteran's nonservice-connected disabilities to include sepsis, hypertension, diabetes mellitus, tremor, chronic low back pain, chronic left shoulder pain, chronic knee pain, peptic ulcer disease, depression and malignant skin melanoma necessitate assistance with his care.  Essentially, the evidence preponderates against a finding that the Veteran's service-connected disabilities causes him to be so helpless as to require regular aid and attendance of another person.  Furthermore, the Board notes that the evidence is against a finding that the Veteran's service connected disabilities result in blindness in both eyes with visual acuity of 5/200 or less or causes him to be permanently bedridden.  An anatomical loss or loss of use of both feet, or of one hand and one foot is also not shown. 

In sum, the evidence does not support a grant of special monthly compensation based on aid and attendance.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


